DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/05/2021 has been entered.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 45 recites “wherein the refractory material has a bimodal or multimodal grain size distribution”; said claim depends from claim 41 which limits the material of the refractory material to “cemented carbide”. The original disclosure of the present Application under examination does not provide support for “cemented carbide” material to have a bimodal or multimodal particle size distribution; there is support for only polycrystalline diamond to have a bimodal or multimodal particle size distribution (see specification, page 4, lines 10-12).
Claim 47 recites “wherein the refractory material is polycrystalline having a bimodal or multimodal grain size distribution”; said claim depends from claim 41 which limits the material of the refractory material to “cemented carbide”. The original disclosure of the present Application under examination does not provide support for “cemented carbide” material to have a bimodal or multimodal particle size distribution; there is support for only polycrystalline diamond to have a bimodal or multimodal particle size distribution (see specification, page 4, lines 10-12).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 41 recites the broad recitation “the flank face formed of a refractory material” in line 3 of said claim, and the claim also recites “the refractory material is cemented carbide” in line 7 of claim 41 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 is, further, confusing due to a claimed language being almost repeated; line 4 recites “surface microstructures and surface nanostructures comprising nodules or ridges”, but also lines 7 and 8 includes the recitation of “the surface microstructures or surface nanostructures are ridges”. 
The two recitations also resemble the scenario of a broad range followed by a narrow one. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 41 recites the broad recitation “surface microstructures and surface nanostructures comprising nodules or ridges” in line 4 of said claim, and the claim also recites “the surface microstructures or surface nanostructures are ridges” in lines 7 and 8 of claim 41 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 47 depends from claim 41, and claim 41 has been limiting the material of a refractory material to cemented carbide; the cemented carbide is not a polycrystalline material. Thus, claim 47 is not see to further limit claim 41.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 41-42, 44-45, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0194078 to Heinrich et al. (hereinafter Heinrich) in view of U.S. Patent Application Publication No. 2008/0075543 to Zhu et al. (hereinafter Zhu), and further in view of “Femtosecond ablation of ultrahard materials” to Dumitru et al. (hereinafter Dumitru) published in “Applied Physics A” and submitted in the IDS filed on 10/20/2015.

With respect to claim 41, Heinrich teaches a cutting tool made of cemented carbide comprising a rake face and a flank face and a cutting edge at the intersection of rake face and flank face (Heinrich, abstract, [0001]) wherein the cutting tool has been treated with laser beam (Heinrich, [0011], [0013], [0015], and claims 1, 3, 6-7, 9-11), so to remove the aluminum oxide layer from the flank face of the cutting edge to expose the underlying hard material layer which would result in a reduction of the wear mark on the flank face of the cutting tool (Heinrich, [0018]-[0019] and [0022]). 
It is to be noted that although the reference teaches the application of laser beam, the “radiation ablation” is a process limitation in the claimed product claims; thus, the limitations which are implied to be the result of such laser treatment are not seen to add patentable weight to the examination of the product claims. The “radiation ablation regions defining at least one of surface microstructures and surface nanostructures comprising nodules or ridges” and wherein “the pore structure of the refractory material is not occluded by redistributed or redeposited refractory material” and the recitation of “the surface microstructures and surface nanostructures have uniform spacing within an ablation region” have resulted from the process limitation in the product claim or imply outcomes from the specifically claimed process of radiation ablation. According to MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Nevertheless, considering the fact that Heinrich teaches a cutting tool of the same substrate material, i.e. cemented carbide, wherein the flank face is treated with laser beam to remove the aluminum oxide from the flank face but keep it on the rake face, so not to lose the advantages of having aluminum oxide layer on the rake face but also not to be affected by the disadvantages of such aluminum oxide layer on the flank face (Heinrich, [0003]-[0013]), it would be expected of the flank face not to have its pore structures being occluded by redistributed or redeposited cemented carbide because the same process, i.e. laser, is applied on the same type of material, i.e. cemented carbide, and also it is expected of the surface microstructures or surface nanostructures to have uniform spacing within the region being treated with laser, again motivated by 
This is further motivated by the fact that it is expected of the cemented carbide to have substantially similar, if not overlapping ranges of particle size with what is desired in the present Application under examination; this is in particular because Zhu, drawn to cutting tools having a substrate of materials such as cemented carbide with other coating layers, i.e. same field of endeavor as that of Heinrich, discloses that a bimodal particle size distribution of coarse grains of 1.5-3.0 micron and fine grains of 0.1-0.8 microns in cemented carbide substrates of cutting tools comprising rake and flank face has been, at least, one contributing factor to the high wear resistance, high fracture resistance, and stable toughness of a cutting tool (Zhu, abstract, [0021]-[0022]). It is, as well, noted that the insert shape, in at least some of the embodiments of the two references, are the same; Heinrich teaches CNMA 120408 for their preferred cutting insert (Heinrich, [0026]) and Zhu teaches CNMA 120408 as well (Zhu, [0120]), thus, this similarity further renders it obvious that it would be reasonable to envision that the particle size distribution of cemented carbide of Zhu can be utilized in the teachings of Heinrich because same shaped inserts are expected to be utilized in the same type of cutting operations, and thus expected to be produced from not only same material but also similar, if not the same particle size. It is important to note that the similarity in the shape of the cutting insert is in addition to the specific motivation taught by Zhu on the effect of the specifically disclosed particle size distribution (see again Zhu, [0021] and [0022]).  The MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
As a result, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Heinrich with the teachings of Zhu in order to reach a cutting tool having a flank face of “radiation ablation regions defining at least one of surface microstructures and surface nanostructures comprising nodules or ridges” and wherein “the pore structure of the refractory material is not occluded by redistributed or redeposited refractor material” and the recitation of “the surface microstructures and surface nanostructures have uniform spacing within an ablation region” motivated by the fact that not only Heinrich teaches a cutting tool having a cutting edge at the intersection of a rake face and a flank face wherein the flank face has been treated with laser beam, but also the fact the substrate of the cutting tool is the same material, i.e. cemented 
Moreover, there is nothing in Heinrich to suggest that the pores of the material are occluded by any redistribution or redeposition of the cemented carbide, and again due to the fact that the same process is applied onto the same material, such an effect is expected to follow from the combination of references, in particular, from the teachings of Heinrich. Nevertheless, it is to be noted that Heinrich and in fact, the combination of Heinrich in view of Zhu, is expected to meet the recitations of claim 41 with respect to the surface microstructures and surface nanostructures of ridges or nodules, pores not being occluded by redistribution or redeposition of refractory material, and uniform spacing within the laser treated region, and the surface 


With respect to claim 42, due to the fact that the combination of references render the material of the cutting tool as well as its particle size distribution obvious, and the also the fact that the disclosed cutting tool is treated with a laser beam, and especially motivated by the fact that it was rendered obvious to utilize femtosecond laser beam due to its beneficial effects, it would be inevitable that the surface roughness or Ra of the area that is treated with laser is expected to be within or, at least, overlapping with the claimed range of 0.025-0.7 micron considering the fact that the same type of material as claimed has been treated by the same process; therefore, the same outcome is expected on the cutting tool absence evidence to the contrary. 

With respect to claim 44, as detailed out above, the existence of uniform height within the ablation region or the region being treated with laser beam of the surface microstructures or surface nanostructures of the flank face of the cutting tool is expected to follow from the combination of references, in particular, this is motivated by the fact that Heinrich teaches utilizing the same type of treatment, i.e. laser beam, on the flank face of a cutting edge of a cutting tool comprising of a cemented carbide refractory material, and wherein as shown and taught by Zhu, incorporating a bimodal particle size distribution for the cemented carbide particles of Heinrich is well within the scope of a skilled artisan, and additionally, motivated by the fact that the use of femtosecond laser has beneficial effect. The present Application under examination utilizes the femtosecond laser. Thus, when the same process is applied onto the same material, it is expected of any surface microstructures or surface nanostructures to result in having uniform height. 
Nevertheless, it is important to point out that having a uniform height in the surface microstructures or surface nanostructures within a laser treated region is the result of the claimed process limitation, i.e. radiation ablation. Thus, and in light of MPEP 2113, the recitation of claim 44 is not taken to add patentable weight to the examination of a product claim. 

	With respect to claim 45, Heinrich as modified by Zhu and further modified by Dumitru renders having a bimodal particle size distribution for the cemented carbide due to the fact that the bimodal particle size distribution is one contributing factor to having a 

	With respect to claim 47, this claim is considered rejected with claim 41, especially considering the fact that the refractory material of cemented carbide having a bimodal particle size distribution has been addressed and rejected in claim 41. As noted above, under the 112 rejection, claim 47 is not seen to further limit claim 41 because claim 47 recites that “the refractory material is polycrystalline”; whereas, cemented carbide, recited in claim 41, is not a polycrystalline material.

	Response to Arguments
	No specific argument was presented in the response filed on 04/05/2021.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEGAH PARVINI/Primary Examiner, Art Unit 1731